         Case 4:17-cv-06545-PJH Document 105 Filed 11/27/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                                                 Case No.: 4:17-cv-06545-PJH
   GO DADDY OPERATING COMPANY,
11 LLC,                                            [PROPOSED] PERMANENT
                                                   INJUNCTION AND ORDER OF
12               Plaintiff,                        DISMISSAL AS MODIFIED
                                                   BY THE COURT
13         vs.
14                                                 Judge:     Hon. Phyllis J. Hamilton
   USMAN GHAZNAVI a/k/a USMAN
   ANIS, SALMAN GHAZNAVI a/k/a
15 SALMAN ANIS, SILICON VALLEY
   GRAPHIC, LLC d/b/a SILICON
16 VALLEY GRAPHICS, and DOES 1
   through 50,
17
                 Defendant(s).
18

19

20         Now pending before the Court is the Joint Motion for Entry of a Permanent
21   Injunction and Order of Dismissal, filed by Plaintiff Go Daddy Operating Company,
22   LLC (“GoDaddy”) and Defendants Usman Ghaznavi a/k/a Usman Anis (“Anis”),
23   Salman Ghaznavi a/k/a Salman Anis (“Ghaznavi”), and Silicon Valley Graphic, LLC
24   d/b/a Silicon Valley Graphics (“SVG”) (collectively, “Defendants”), on or about
25   November 27, 2019.
26         Pursuant to the parties’ Joint Motion, IT IS HEREBY ORDERED that:
27         1.    JURISDICTION. This Court has jurisdiction over GoDaddy, Anis,
28   Ghaznavi, and SVG, and jurisdiction over the subject matter of this action pursuant to

                                               1
                    [PROPOSED] PERMANENT INJUNCTION AND ORDER OF DISMISSAL
          Case 4:17-cv-06545-PJH Document 105 Filed 11/27/19 Page 2 of 4



 1   28 U.S.C. §§ 1331 and 1338, 15 U.S.C. §§ 1116 and 1125, and 28 U.S.C. § 1367. Venue
 2   is proper in this district.
 3           2.    TRADEMARKS. GoDaddy owns the GODADDY marks, including, but
 4   not limited to, United States Trademark Registration Numbers 4526948 and 4472643.
 5   GoDaddy has also developed significant common law rights in the GODADDY trade
 6   name.
 7           3.    PERMANENT INJUNCTION. Defendants Anis, Ghaznavi, and SVG,
 8   as well as their officers, directors, agents, servants, employees, partners, members,
 9   managers, representative, shareholders, corporate affiliates, successors, assignees, and
10   any person or entity acting at their direction or on their behalf, are PERMANENTLY
11   ENJOINED and restrained from the following:
12                 a. Advertising, marketing, distributing, selling, sending emails, text
13                     messages, making phone calls, or publishing, including the publication
14                     of any webpage or electronic media, any materials bearing a GoDaddy
15                     trademark or any similar representations or renderings of GoDaddy
16                     trademarks, including any kind of distribution on any social media
17                     displaying any GoDaddy trademark, or similar representations or
18                     renderings thereof;
19                 b. Operating, registering, continuing to use, continuing to display
20                     GoDaddy trademarks upon, siphoning traffic from, generating sales,
21                     leads, or internet traffic from, or otherwise continuing to utilize in any
22                     manner, any domain containing the words “go” and “daddy,” or
23                     domains using a combination of characters creating a confusingly
24                     similar display, for example containing “g0” rather than “go”;
25                 c. Using any GoDaddy trademarks, or any combination of characters
26                     containing the words “go” and “daddy,” or any combination of
27                     characters creating a similar display, for example containing “g0”
28                     rather than “go,” for any advertising or marketing purpose, including,

                                                  2
                      [PROPOSED] PERMANENT INJUNCTION AND ORDER OF DISMISSAL
         Case 4:17-cv-06545-PJH Document 105 Filed 11/27/19 Page 3 of 4



 1                   but not limited to, the use of same in conjunction with the creation,
 2                   purchase, or use of online keywords, triggers, and search engine
 3                   optimization tools;
 4         4.     The Court finds there is no just reason for delay in entering this Permanent
 5   Injunction against Defendants, and the Court directs entry of this Permanent Injunction
 6   against Defendants, effective immediately.
 7         5.     A violation of this Permanent Injunction and Order of Dismissal by one
 8   Defendant does not automatically equate to a violation by all Defendants.
 9         6.     FUTURE CLAIMS UNAFFECTED.                      Nothing in this Permanent
10   Injunction and Order of Dismissal precludes GoDaddy from asserting any claims or
11   rights that arise solely after entry of this Permanent Injunction or that are based upon
12   any breach of, or the inaccuracy of, any representation of warranty made by Defendants
13   in this Permanent Injunction and Order of Dismissal, or the Parties’ Confidential
14   Settlement Agreement.
15         7.     NON-APPEALABILITY.              This Permanent Injunction and Order of
16   Dismissal is final and may not be appealed by any Party.
17         8.     WAIVER OF APPEAL. GoDaddy and Defendants waive any right to
18   appeal the entry of this Permanent Injunction and Order of Dismissal.
19         9.     FEDERAL RULE OF CIVIL PROCEDURE 65(d). This Permanent
20   Injunction and Order of Dismissal applies to and binds all individuals and entities who
21   are in active concern or participation with Defendants as provided in Federal Rule of
22   Civil Procedure 65(d)(2). Defendants waive any objection under Federal Rule of Civil
23   Procedure 65.
24         10.    SURVIVAL. This Permanent Injunction and Order of Dismissal shall
25   bind Defendants and their officers, directors, agents, servants, employees, partners,
26   members, managers, representative, shareholders, corporate affiliates, successors,
27   assignees, and any person or entity acting at their direction or on their behalf.
28         11.    CONTINUING JURISDICTION.                    This Court expressly retains

                                                 3
                     [PROPOSED] PERMANENT INJUNCTION AND ORDER OF DISMISSAL
         Case 4:17-cv-06545-PJH Document 105 Filed 11/27/19 Page 4 of 4



 1   jurisdiction over this matter to enforce any violation of the terms of this Permanent
 2   Injunction and Order of Dismissal, and to enforce any violation of the terms of
 3   the Parties’ underlying Confidential Settlement Agreement for ten years.
 4         12.    NO FEES AND COSTS. Each Party shall bear its own attorneys’ fees
 5   and costs incurred in this matter.
 6         13.    DISMISSAL.        Upon entry of this Permanent Injunction against
 7   Defendants, the case shall be dismissed with prejudice and without costs to either party,
 8   except the Court shall retain continuing jurisdiction to enforce this Permanent
 9   Injunction and Order of Dismissal, and the Parties’ underlying Confidential Settlement
10   Agreement for ten years.
11

12         IT IS SO ORDERED
13                                                                 S DISTRICT
                                                                 TE           C
                                                               TA
14    Dated this ____        November 2019
                 27th day of _________,




                                                                                  O
                                                           S




                                                                                   U
                                                          ED




                                                                                    RT
                                                                           ERED
                                                      UNIT



                                                                      O ORD
15                                                             IT IS S




                                                                                        R NIA
                                                                              amilton
16                                                                            H
                                                 __________________________________
                                                                    hyllis J.
                                                      NO




                                                            Judge P



                                                                                        FO
                                                       RT




                                                 Honorable
                                                         E R Phyllis J. Hamilton
                                                                                    LI
17
                                                          H




                                                                                   A C
                                                 United States
                                                             N
                                                               D I SDistrict
                                                                     TRI     C T O F Judge
18                                               Northern District of California
19

20

21

22

23

24

25

26

27

28

                                                4
                    [PROPOSED] PERMANENT INJUNCTION AND ORDER OF DISMISSAL
